Citation Nr: 0807894	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-38 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of basic entitlement to VA death 
benefits.


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The National Personnel Records Center certified that the 
claimant's late husband had no service  as a member of the 
Philippine Commonwealth Army including the recognized 
guerrillas, in the service of the United States Armed Forces.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  The RO determined 
that new and material evidence had not been received to 
reopen a previously unappealed denial of basic entitlement to 
VA death benefits.


FINDINGS OF FACT

1.  In an October 1999 decision, the RO denied basic 
entitlement to VA death benefits.  A notice of disagreement 
was not received within the subsequent one-year period, and 
that decision is now final.

2.  Evidence submitted since the RO's October 1999 decision, 
by itself or when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received since the 
RO's October 1999 rating decision and the claim of 
entitlement to VA death benefits is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

With regard to claims to reopen based on new and material 
evidence, the notice must VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).  In essence, VA's obligation to provide a claimant 
with notice of what constitutes new and material evidence to 
reopen a service-connection claim includes notice of the type 
of evidence that describes the bases for the denial in the 
prior decision and describes the evidence necessary to 
establish service connection that was not present in the 
previous denial.  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in September 2006, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  Moreover, the claimant had actual knowledge of what 
she needed to submit to reopen her claim.  Specifically, the 
claimant was advised that the reason for the previous denial 
of her claim was that the National Personnel Records Center 
determined that the veteran had no creditable service for the 
purposes of basic eligibility for VA death benefits.  The 
claimant was specifically notified that to support her claim, 
she needed to submit the original or a certified copy of her 
husband's DD Form 214, or other separation papers for all 
periods of service showing that he served in a regular 
component of the active military, naval, or air service of 
the United States Armed Forces or that he served with the 
Philippine Commonwealth Army, including the recognized 
Guerillas in the service of the United States Armed Forces.  

The veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim is being denied.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA has attempted to verify the requisite service for this 
veteran.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the appellant has not contended 
otherwise.  

With regard to the notice and assistance requirements for 
claims to reopen, the claimant must be notified of both the 
reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In this case, the notice 
letter provided to the appellant included the criteria for 
reopening a previously denied claim, and the criteria for 
establishing basic entitlement to VA death benefits, and 
information concerning why the claim was previously denied.  
Consequently, adequate notice has been provided, as the 
appellant was informed about what evidence is necessary to 
substantiate the element(s) required to establish that the 
veteran had creditable service for VA purposes, that was 
found insufficient in the previous denial.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  New & Material Evidence

In an October 199 decision, the RO denied the appellant's 
claim for VA death benefits.  The basis of the denial was 
that the veteran did not have creditable service in the Armed 
Forces of the United States.  

A notice of disagreement was not received within the 
subsequent one-year period.

The appellant continues to assert that her late husband did 
have creditable service for purposes of establishing basic 
eligibility for VA death benefits.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  When "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
NPRC determined that the appellant's late husband did not 
have qualifying service for purposes of basic eligibility for 
VA benefits.  The October 1999 RO decision is final.  38 
U.S.C.A. § 7105.  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record, however, 
consists only of duplicative documents and argument already 
considered at the time of the last denial.  These documents 
include a public record of the veteran's death and the 
appellant's marriage to the veteran.  A joint affidavit of 
identification executed by S.P and J.Q on March 9, 1998; 
certification from Office of the Adjutant General, Armed 
Forces of the Philippines, dated February 5, 1999; a 
statement of service from Army Records Center, Philippine 
Army, dated June 19, 1980; General Orders from the Armed 
Forces of the Philippines dated April 13, 1970 and an 
affidavit for Philippine Army Personnel executed on November 
6, 1945.  

The additional evidence is not new and material.  It does not 
include any competent evidence that cures the prior 
evidentiary defect.  

Rather, the evidence is cumulative and redundant of the 
evidence of record at the time of the last prior final denial 
of the claim.  The additional evidence added to the record 
does not provide any basis to substantiate the claim as it 
does not have any bearing on whether the veteran had the 
requisite service in the Armed Forces of the United States 
for basic eligibility for VA death benefits.  

Evidence submitted since the RO's October 1999 decision, by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  New and material 
evidence has not been received since the RO's October 1999 
decision and reopening the claim is not warranted.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim for basic eligibility for 
VA death benefits is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


